DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 12-17 are objected to because of the following informalities:  
Claim 12, line 3, the space between “wing” and the comma should be removed;
Similarly for claims 13-17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8, 9, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for propellers or ducted fans rotating about a hub axis, does not reasonably provide enablement for ducted propulsion of other type or jet engines, or propulsion units rotating relative to body or wing structure (e.g. tiltrotors).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Claim 8 (et al.) recites propellers, ducted propulsion devices, or jet propulsion devices distributed on the wing and able to rotate. It is unclear whether this refers to the rotation of the propellers, et al., about a hub axis (i.e. allowing the propellers to spin about the hub) or rotation of the propellers relative to e.g. the wing structure (e.g. tiltrotors).
If the claim refers to the rotation about a hub axis, the claim is unclear as to how jet propulsion devices (e.g. turbojet, turbofans; page 10) would do so, as they contain non-rotating components (e.g. combustors, stators). One of ordinary skill would not be able to make or use the invention to rotate the non-rotating components.
Further, although the ducted fans are provided as an example of ducted propulsion devices, the devices may not have fans within, such as blowers (e.g. from compressed/bleed air). One of ordinary skill would not be able to make or use the devices to rotate when there are no components to rotate.
If the claim refers to e.g. tiltrotors, the disclosure generally lacks any such disclosure. As such one of ordinary skill would not be able to make or use the invention to have such rotating propulsion units. The only movement disclosed is via the wing, and it would require undue 
Claim 9 recites an engine driving the propeller or the ducted propulsion device or the jet propulsion device to rotate. However, a jet propulsion device, e.g. turbofan or turbojet, is generally the engine itself. Thus the claim appears to require an engine for driving another engine, which is not disclosed. One of ordinary skill would require undue experimentation to use an engine to drive the jet propulsion device as disclosed.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites an option of an engine driving a jet propulsion device, e.g. turbofan or turbojet engine. However, the disclosure only specifically provides for engines driving propellers (or ducted fans), only noting the option of using jet propulsion units as an alternative. The disclosure does not provide any detail regarding the arrangement of an engine driving another (jet) engine other than this generic statement that it is done. Accordingly, the disclosure does not reasonably convey that the inventors had possession of such an arrangement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the wing “disposed to” the aircraft body. “Disposed” indicates some manner of placement, however the manner of placement is not clear.
Similarly for line 5 regarding the moveable wing.

The term "approximately" in claim 3 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to how much the movable wing may deviate from the straight line formed by the fixed wing.

Claim 8 recites propellers, ducted propulsion devices, or jet propulsion devices distributed on the wing and able to rotate. It is unclear whether this refers to the rotation of the propellers, et al., about a hub axis (i.e. allowing the propellers to spin about the hub) or rotation of the propellers relative to e.g. the wing structure (e.g. tiltrotors).
example of ducted propulsion devices, it would be unclear how the devices may rotate for devices not having fans within, such as blowers (e.g. from compressed/bleed air).
Similarly for claims 9 and 12-17.

Claim 9 recites an engine driving the propeller or the ducted propulsion device or the jet propulsion device to rotate. However, a jet propulsion device, e.g. turbofan or turbojet, is generally the engine itself. Thus the claim appears to require an engine for driving another engine.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not render obvious an aircraft having movable wings movable between folded and unfolded positions based on aerodynamic force and moment generated by deflection of control surfaces and a differential thrust and moment generated by the distributed propulsion system, in combination with the other limitations of the claim(s).
The prior art teaches a distributed propulsion system on folding wings (Moshe, US 2017/0283052), folding wings based on control surface deflection (Seifert, US 2012/0085858), .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619